DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/205,718 filed on June 30, 2021.
The amendment contains amended claims: 1-2, 5-6, 8-9, 12-13, 15-1619-20 and 22.
Applicant's request for reconsideration of the §101 of the rejection of the last Office action is persuasive and, therefore, the §101 of that action is withdrawn.
 Applicant's arguments regarding prior art rejection have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments regarding §112(a) rejection have been considered but are not persuasive. In particular the applicant argues: 
In rejecting claims 1, 8, 15, and 22 under 35 USC §112(a), the Examiner seems to suggest that calculating a future position of a first vehicle is based solely on neural data of an operator. Applicant respectfully submits that a predicted human motion (e.g., steering to the left or right, accelerating and breaking) as known in the industry to be indicated by neural data of an operator is merely one metric used, in conjunction with others, to calculate a future position of a first vehicle. Other metrics used by Applicant's claimed invention to 
In response to the applicant’s argument, Examiner respectively disagreed. Applicant indicated that the future position estimated is based on many parameters such as current speed, acceleration, direction .. and neural data. In other words, the future position is not estimated based on solely the neural data. Examiner’s §112(a) focused on the fact how the neural data is a factor in estimating the future position regardless as to whether the estimation is based on a combination of parameters or solely on the neural data. The specification mentions the future position is estimated based on carpool data containing neural and other data. However, what is certainly missing from the specification is how the  future position is estimated based on the neural data. For example, the specification in ¶0042 discloses the EEG data is used to predict the human movement before movement is made. The specification does not illuminate how the brain activities are analyzed and how a determination is made that a driver will make a certain move i.e. a left turn or a right turn. 
	Furthermore, the applicant mentioned that this feature is well known in the art. Examiner respectively disagrees. What is well known in the art is the brain activities i.e. EEG are analyzed to determine the state of the driver i.e. dizzy, fatigued conscious etc.. Thus, a skilled person in the art is not able to make or use this invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 8, 15, and 22,  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-7, 9-14, 16-21, 23-24 are rejected for being dependent on claims 1, 8, 15 and 22.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
More specifically, the limitations in claim 1 “calculating a future position of a first vehicle based on carprobe data from a first vehicle, wherein the carprobe data contains neural data of an operator of the first vehicle, and limitation in claim 4, “wherein the detected brain activity preemptively predicts human motion” were not described in the specification in such a way as to enable one skilled in the art to make or use the invention.
The specification explains predicting human motion prior to the motion being performed by human using EEG to detect brain activity i.e. measuring the electrical activity of the brain using electrodes attached to the scalp of an individual. Furthermore, the specification discloses analyzing data into a collision mitigation by having an individual wearing EEG headset to transmit data over a communication network, wherein the operation detector analyzes carprobe data to calculate future positions based on the input or carprobe data i.e. the brain activity.
For example, when a driver of a vehicle is about to make an unintentional or an intentional sudden move that may cause an interruption or danger i.e. sudden lane change or sudden turn, the sudden interruption may be determined by measuring an analyzing the EEG of the driver who may have not yet performed the sudden interruption.  
However, the record contained no showing that the knowledge of a person of skill in the art before the time of filing would have been able to determine the sudden turn or lane change that the driver may have not yet performed based on the brain activities. The broadest reasonable interpretation of claim 1 covers EEG device for measuring brain activities. The specification disclose enough information for one ordinary skill in the art to make transmit brain activities using electrodes attached to an individual head. The specification does not provide direction on how to analyze the brain activity and determine what the driver is planning on doing i.e. sudden turn or lane change etc. The state of the art at the time of filing shows that ways to obtain driver’s next movements and or motions was not predictable. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1. Thus, claim 1 is not enabled by the disclosure. 
Similar analysis applied to claims 8, 11, 15, 18, and 22.
Claims 2-7, 9-14, 16-21, 23-24 are rejected for being dependent on claims 1, 8, 15 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-15, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (2019/0016338) in view of Jiaotong (CN107909854A) and further in view of Mcerlean (2017/0178,498).

	Regarding claim 1, Ishioka discloses a method for preemptive collision mitigation (abstract, “collision margin time between the host vehicle and the neighboring vehicle present before or after the target position is larger than a threshold are satisfied; and a control unit configured to cause the host vehicle to change lane to the lane of the lane change destination when the lane changeability determining unit determines that it is possible to change the lane.”), the method comprising: 
	matching raw global positioning system (¶0056, “host vehicle recognition unit 102”) location coordinates of a first vehicle to coordinates of a mapped road network (¶0056, “recognizes a lane (a traveling lane or a host lane) along which the host vehicle M is traveling and a relative position of the host vehicle M in relation to the traveling lane on the basis of the map information 152 stored in the storage unit”)
	calculating a future position of a first vehicle based on carprobe data from a first vehicle (¶0013, “generate a target trajectory of the host vehicle on the basis of positions at predetermined future time points of the host vehicle), and
	data indicative of a current position of the first vehicle (¶0024, “host vehicle position recognition unit recognizes a relative position of a host vehicle in relation to a traveling lane”), such as a current traveling direction, a current speed, and a current acceleration (¶0048, “vehicle speed sensor that detects a vehicle speed, an acceleration sensor that detects an acceleration, a yaw-rate sensor that detects an angular speed around a vertical axis, and an azimuth sensor that detects a direction of the host vehicle M.”)
	calculating a distance between the future position of the first vehicle and a future position of a second vehicle (¶0013, “generate an other -vehicle expected trajectory on the basis of positions at the predetermined future time points of the neighboring vehicle, .. determine whether the target trajectory of the host vehicle and the other -vehicle expected trajectory interfere with each other on the basis of distances between the positions on the target trajectory of the host vehicle and positions corresponding in relation to time points to the positions on the target trajectory of the host vehicle among positions on the other -vehicle expected trajectory.”); and in response to determining the calculated distance between the future position of the first vehicle and the future position of the second vehicle is below a threshold distance (¶0013, “determine whether the target trajectory of the host vehicle and the other -vehicle expected trajectory interfere with each other on the basis of distances between the positions on the target trajectory of the host vehicle and positions corresponding in relation to time points to the positions on the target trajectory of the host vehicle among positions on the other -vehicle expected trajectory, and the lane changeability determining unit may determine that it is possible to change lane when the interference determining unit determines that the target trajectory of the host vehicle does not interfere with the other -vehicle expected trajectory”. Examiner construes determining if target trajectory interference with other vehicles as comparing to a threshold. Furthermore, FIG. 6, ¶0080-0081, “determines whether it is possible to change lane to the target position TA (that is, between the front reference vehicle mB and the rear reference vehicle mC) set by the target position setting unit 122. In this case, the lane changeability determining unit 123 projects the host vehicle M to a lane L2 of a lane change destination and sets a forbidden area RA with a small distance margin in a front-rear direction”), implementing a driving assist operation (abstract, “control unit configured to cause the host vehicle to change lane to the lane of the lane change destination” 0015, “the lane change control unit 120 may cause the travel control unit 130 to perform speed adjustment control .. In this way, it is possible to change lane more quickly”);
	Ishioka does not explicitly disclose wherein the carprobe data contains neural data of an operator of the first vehicle, wherein the threshold distance varies based on a size of the first vehicle.
	Jiaotong, the same field of endeavor, teaches wherein the carprobe data contains neural data of an operator of the first vehicle (page 4, “In S2 steps by the eeg signal for the driver for receiving first vehicle after, by the brain wave Signal is analyzed, and judges whether the driver of the first vehicle recognizes that conflict can be produced at target crossing so as to produce brake meaning Know, if driver does not reflect driver in eeg signal and there is brake to realize, while judge to know the first vehicle When not having brake, then first vehicle reaches early warning distance S3 Then sent out during position to the driver of the first vehicle Sending voice early warning, reminds the driver of the 􀂦first vehicle to carry out brake operating.”);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the neural data of an operator, disclosed by Jiaotong. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the likelihood of an accident due to a sudden move by the operator by timely controlling the vehicle.
	Mcerlean, in the same field of endeavor, teaches wherein the threshold distance varies based on a size of the first vehicle (¶0075, “adjust the threshold distance based on a size of the second vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the method of adjusting the threshold distance based on the size of the vehicle as taught by Mcerlean. One of ordinary skill in the art would have been motivated to make to make this modification in order to enhance safety by providing an early collision warning to the driver.
	Regarding claim 4, Jiaotong further teaches wherein the neural data is collected by an EEG device, wherein the EEG device detects brain activity, wherein the detected brain activity preemptively predicts human motion (claim 1, “S3, judges to know that first vehicle driver does not produce according to the eeg signal of the driver of first vehicle Brake is realized and knows that first vehicle does not have brake operating, and braking early warning is sent to the driver of first vehicle.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the neural data of an operator, disclosed by Jiaotong. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the likelihood of an accident due to a sudden move by the operator by timely controlling the vehicle.
	Regarding claim 5, Jiaotong further teaches wherein the driving assist operation creates an alert to the operator of the first vehicle (page 3, Wherein, the early warning distance stops for what the driver perception reaction distance and emergency brake of vehicle of first vehicle needed The sum of car distance.
Wherein, the emergency braking unit is additionally operable to, and the distance that the target crossing is reached when vehicle is less than emergency braking Distance, first vehicle take brake, judge that the braking distance of first vehicle is more than what emergency braking needed Stopping distance, then start emergency brake operations.).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the neural data of an operator, disclosed by Jiaotong. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the likelihood of an accident due to a sudden move by the operator by timely controlling the vehicle.
	Regarding claim 6, Jiaotong further teaches wherein the driving assist operation creates a forced vehicle operation that imposes restrictions to the driving operations of the first vehicle (page 3, Wherein, the early warning distance stops for what the driver perception reaction distance and emergency brake of vehicle of first vehicle needed The sum of car distance.
Wherein, the emergency braking unit is additionally operable to, and the distance that the target crossing is reached when vehicle is less than emergency braking Distance, first vehicle take brake, judge that the braking distance of first vehicle is more than what emergency braking needed Stopping distance, then start emergency brake operations.).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the neural data of an operator, disclosed by Jiaotong. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the likelihood of an accident due to a sudden move by the operator by timely controlling the vehicle.
	Regarding claim 8, claim 8 is rejected using the same art and rationale to reject claim 1.
	Regarding claim 11, claim 11 is rejected using the same art and rationale to reject claim 4.
	Regarding claim 12, claim 12 is rejected using the same art and rationale to reject claim 5.
	Regarding claim 13, claim 13 is rejected using the same art and rationale to reject claim 6.
	Regarding claim 14, claim 14 is rejected using the same art and rationale to reject claim 7.
	Regarding claim 15, claim 15 is rejected using the same art and rationale to reject claim 1.
	Regarding claim 18, claim 18 is rejected using the same art and rationale to reject claim 4.
	Regarding claim 19, claim 19 is rejected using the same art and rationale to reject claim 5.
	Regarding claim 20, claim 20 is rejected using the same art and rationale to reject claim 6. 	
	Regarding claim 22, Ishioka discloses a method for preemptive collision mitigation (abstract), the method comprising: 
	matching raw global positioning system (¶0056, “host vehicle recognition unit 102”) location coordinates of a first vehicle to coordinates of a mapped road network (¶0056, “recognizes a lane (a traveling lane or a host lane) along which the host vehicle M is traveling and a relative position of the host vehicle M in relation to the traveling lane on the basis of the map information 152 stored in the storage unit”)

	calculating a future position of a first vehicle based on carprobe data from a first vehicle (¶0013, “generate a target trajectory of the host vehicle on the basis of positions at predetermined future time points of the host vehicle), 
	data indicative of a current position of the first vehicle (¶0024, “host vehicle position recognition unit recognizes a relative position of a host vehicle in relation to a traveling lane”), such as a current traveling direction, a current speed, and a current acceleration (¶0048, “vehicle speed sensor that detects a vehicle speed, an acceleration sensor that detects an acceleration, a yaw-rate sensor that detects an angular speed around a vertical axis, and an azimuth sensor that detects a direction of the host vehicle M.”), and 
	determining the calculated future position of the first vehicle (FIG. 6, ¶0087, “generates a trajectory for changing the lane to the target position TA, .. future target positions”)will be in a position on a roadway (¶0087, “at which the host vehicle M is expected to arrive when the host vehicle M changes its lane to the lane of the lane change destination.”) that creates an unsafe driving condition (FIG. 6, ¶0088, “the lane changeability determining unit 123 may determine that the host vehicle M cannot change its lane to the target position TA set between the front reference vehicle mB and the rear reference vehicle mC.”).
	wherein the future position of the second vehicle is below a particular distance (¶0013, “determine whether the target trajectory of the host vehicle and the other -vehicle expected trajectory interfere with each other on the basis of distances between the positions on the target trajectory of the host vehicle and positions corresponding in relation to time points to the positions on the target trajectory of the host vehicle among positions on the other -vehicle expected trajectory, and the lane changeability determining unit may determine that it is possible to change lane when the interference determining unit determines that the target trajectory of the host vehicle does not interfere with the other -vehicle expected trajectory”. Examiner construes determining if target trajectory interference with other vehicles as comparing to a threshold. Furthermore, FIG. 6, ¶0080-0081, “determines whether it is possible to change lane to the target position TA (that is, between the front reference vehicle mB and the rear reference vehicle mC) set by the target position setting unit 122. In this case, the lane changeability determining unit 123 projects the host vehicle M to a lane L2 of a lane change destination and sets a forbidden area RA with a small distance margin in a front-rear direction”), implementing a driving assist operation (abstract, “control unit configured to cause the host vehicle to change lane to the lane of the lane change destination” 0015, “the lane change control unit 120 may cause the travel control unit 130 to perform speed adjustment control .. In this way, it is possible to change lane more quickly”).                 
		Ishioka does not explicitly disclose wherein the carprobe data contains neural data of an operator of the first vehicle; wherein the threshold distance varies based on a size of the first vehicle.
		Jiaotong, the same field of endeavor, teaches wherein the carprobe data contains neural data of an operator of the first vehicle (page 4, “In S2 steps by the eeg signal for the driver for receiving first vehicle after, by the brain wave Signal is analyzed, and judges whether the driver of the first vehicle recognizes that conflict can be produced at target crossing so as to produce brake meaning Know, if driver does not reflect driver in eeg signal and there is brake to realize, while judge to know the first vehicle When not having brake, then first vehicle reaches early warning distance S3 Then sent out during position to the driver of the first vehicle Sending voice early warning, reminds the driver of the 􀂦first vehicle to carry out brake operating.”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the neural data of an operator, disclosed by Jiaotong. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the likelihood of an accident due to a sudden move by the operator by timely controlling the vehicle.
	Mcerlean, in the same field of endeavor, teaches wherein the threshold distance varies based on a size of the first vehicle (¶0075, “adjust the threshold distance based on a size of the second vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the method of adjusting the threshold distance based on the size of the vehicle as taught by Mcerlean. One of ordinary skill in the art would have been motivated to make to make this modification in order to enhance safety by providing an early collision warning to the driver.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (2019/0016338) in view of Jiaotong (CN107909854A) and Mcerlean (2017/0178,498) as applied to claim 1, and further in view of Zheng (2019/0187700) and Ansari (2017/0269599).

	Regarding claim 2, Ishioka does not explicitly disclose wherein the carprobe data collects real-time data relating to traveling locations, geographic locations, health status, driver data and events of interest; and timing from Internet-of-things devices.
	Zheng teaches wherein the carprobe data collects real-time data relating to traveling locations (¶0047), geographic locations (¶0072), health status (¶0082), driver data (¶0086) and events of interest (¶0048).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the different types of data, disclosed by Zheng. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the safety of the driver by switching between the autonomous and manual mode based on the driver’s situation. 
	Ansari, in the same field of endeavor, teaches and timing from Internet-of-things devices (¶0003, “the smart vehicle has a number of sensors such as IoT (internet of things) sensors that can share data with other vehicles and that can communicate with the cloud to provide intelligent handling of the vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating timing data from IOT devices as taught by Ansari. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide preventive methods to better manage and dissipate sudden impact energy t othe vehicle.  
	Regarding claim 9, claim 9 is rejected using the same art and rationale to reject claim 2.
	Regarding claim 16, claim 16 is rejected using the same art and rationale to reject claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (2019/0016338) in view of Jiaotong (CN107909854A) and Mcerlean (2017/0178,498) as applied to claim 1, and further in view of Cao (2016/0364678).

	Regarding claim 3, Ishioka does not explicitly disclose wherein the carprobe data contains a link ID, wherein the link ID includes a unique ID assigned to the road.
	 Cao teaches wherein the carprobe data contains a link ID, wherein the link ID includes a unique ID assigned to the road (¶0129).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the different types of data i.e. link ID, disclosed by Cao. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the safety of the driver by switching between the autonomous and manual mode based on the driver’s situation. 
	Regarding claim 10, claim 10 is rejected using the same art and rationale to reject claim 3.
	Regarding claim 17, claim 17 is rejected using the same art and rationale to reject claim 3.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (2019/0016338) in view of Jiaotong (CN107909854A) and Mcerlean (2017/0178,498) as applied to claim 1, and further in view of Toda (2019/0283741).

	Regarding claim 7,  Ishioka does not explicitly disclose wherein the carprobe data is received on a vehicle-mounted device and a server.
	 Toda teaches wherein the carprobe data is received on a vehicle-mounted device and a server (0040).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the a server and vehicle mounted device disclosed by Toda. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the likelihood of an accident due to a sudden move by the operator by timely controlling the vehicle.
	Regarding claim 14, claim 14 is rejected using the same art and rationale to reject claim 7.
	Regarding claim 21, claim 21 is rejected using the same art and rationale to reject claim 7.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (2019/0016338) in view of Jiaotong (CN107909854A) and Mcerlean (2017/0178,498) as applied to claim 1, and further in view of Hall (6,223,125).

		Regarding claim 23, Ishioka does not explicitly disclose wherein the unsafe driving condition is a driving maneuver on the road made by the first vehicle that creates an interaction with a static structure, wherein the static structure is an object on the road.
		 Hall teaches wherein the unsafe driving condition is a driving maneuver on the road made by the first vehicle that creates an interaction with a static structure, wherein the static structure is an object on the road (abstract, “stationary objects”).  
		It would have been obvious for one of ordinary skill in the art before the 	effective filling date of the claimed invention to have modified the vehicle control device 	disclosed by Ishioka, by incorporating the a unsafe conditions disclosed by Hall. One of 	ordinary skill in the art would have been motivated to make to make this modification in 	order to reduce the likelihood of an accident by providing an effective prevention of 	collisions by employing automatic and self-adjustment to the changing conditions. 
		Regarding claim 24, Ishioka does not explicitly disclose wherein the unsafe driving condition on the road is the first vehicle traveling in a wrong-direction on a road. 	Hall teaches wherein the unsafe driving condition on the road is the first vehicle traveling in a wrong-direction on a road (col. 23, lines 11-12).
It would have been obvious for one of ordinary skill in the art before the 	effective filling date of the claimed invention to have modified the vehicle control device disclosed by Ishioka, by incorporating the a unsafe conditions disclosed by Hall. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the likelihood of an accident by providing an effective prevention of collisions by employing automatic and self-adjustment to the changing conditions.
                                                                              
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agnew (2018/0268695) discloses a vehicle safety support apparatus may include: a driver monitoring unit configured to monitor a driver; an external environment monitoring unit configured to monitor an external environment of a vehicle; and a control unit configured to determine a driving control for the vehicle based on data acquired from the driver monitoring unit and the external environment monitoring unit (abstract).
Fung (9,715,534) discloses A method for controlling vehicle systems includes receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662